Exhibit 10.1

SEPARATION AGREEMENT

THIS SEPARATION AGREEMENT (this “Agreement”), is made, entered into and
effective as of June 12, 2006 (the “Effective Date”), by and between DIEBOLD,
INCORPORATED (the “Company”), located at 5995 Mayfair Road, North Canton, Ohio
44720 and MICHAEL J. HILLOCK (“Hillock”), residing at 8262 Oxford Chase Circle
NW, Massillon, OH 44646.

WITNESSETH:

WHEREAS, Hillock is President, Diebold International;

WHEREAS, Hillock has determined that, on December 31, 2006 (the “Retirement
Date“), he shall resign from any and all offices of the Company, and any other
position, office or directorship of any other entity for which Hillock was
serving at the request of the Company, and, in addition, shall resign and retire
from his employment with the Company; and

WHEREAS, the Company accepts Hillock’s resignations and retirement as of the
date referenced above; and

WHEREAS, the Company and Hillock desire to set forth the payments and benefits
that Hillock will be entitled to receive from the Company in connection with the
cessation of his employment with the Company; and

WHEREAS, the Company and Hillock wish to resolve, settle and/or compromise
certain matters, claims and issues between them, including, without limitation,
Hillock’s resignation from the offices he held and from his employment with the
Company.

NOW, THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, the Company and
Hillock hereby agree as follows:

1. Resignation. Hillock hereby resigns, effective on the Retirement Date, his
position as President, Diebold International. Hillock further resigns, effective
on the Retirement Date: (a) from all other offices of the Company to which he
has been elected by the Board of Directors of the Company (or to which he has
otherwise been appointed), (b) from all offices of any entity that is a
subsidiary of, or is otherwise related to or affiliated with, the Company,
(c) from all administrative, fiduciary or other positions he may hold with
respect to arrangements or plans for, of or relating to the Company, and
(d) from any other directorship, office, or position of any corporation,
partnership, joint venture, trust or other enterprise (each, an “Other Entity”)
insofar as Hillock is serving in the directorship, office, or position of the
Other Entity at the request of the Company. Hillock further resigns and retires,
effective the Retirement Date, from his employment with the Company, and its
subsidiaries and related or affiliated companies. The Company hereby consents to
and accepts said resignations. Hillock agrees and understands that the Company
may, in its sole discretion, reassign Hillock or place him on paid leave prior
to December 31, 2006 should the Company determine same to be appropriate. In
such event, Hillock will retire effective on the Retirement Date.

2. Additional Compensation and Benefits. In consideration of the promises made
by Hillock in this Agreement and subject to the conditions hereof, the Company
agrees to the following:

a. Severance Payment. Hillock will be entitled to receive severance payments as
follows: (i) on the six-month anniversary of the Retirement Date (the “Initial
Payment Date”), Hillock will be paid a lump sum amount equal to six times his
regular base monthly salary as of the Retirement Date; and (ii) following the
Initial Payment Date and for a period of twelve months, Hillock will continue to
receive, in accordance with the Company’s regular payroll practices, an amount
equivalent to 100% of his regular base salary as of the Retirement Date in
semi-monthly payments, via direct deposit account.

b. Deferred Compensation. Any amounts held for and on behalf of Hillock under
the Amended and Restated 1992 Deferred Incentive Compensation Plan for Diebold,
Incorporated or the 2005 Deferred Incentive Compensation Plan for Diebold,
Incorporated, shall be distributed according to the terms and conditions of said
Plans and shall be based on the termination of his employment as of the
Retirement Date; provided, however, that the initial payment will be made on the
Initial Payment Date. Any amounts paid hereunder shall be subject to applicable
payroll tax deductions.

c. Stock Options and Restricted Stock Units. In 2006, Hillock shall be granted
an option to purchase 6,000 common shares of the Company at a price equal to the
fair market value of the Company’s common shares on the date of the grant. In
2006, Hillock shall also be granted 500 restricted stock units (“RSUs”). Hillock
shall not be eligible for any other additional grants of stock options or
restricted stock units (“RSUs”). Hillock’s rights with respect to stock options
and RSUs granted to him prior to the Retirement Date shall be governed by the
terms and conditions of the Company’s 1991 Equity and Performance Incentive Plan
(As Amended and Restated as of February 15, 2006) (the “1991 Plan”), based on
his retirement as of the Retirement Date. Any compensation paid to Hillock with
respect to stock options and RSUs will be subject to applicable payroll tax
deductions.

d. Long Term Executive Incentive Plan. Subject to the applicable Performance
Share Agreement, Hillock shall remain eligible to receive additional
compensation under the 1991 Plan as follows: (i) he shall be eligible to receive
that amount that would be payable to him under the 2004-2006 Performance Share
Agreement; (ii) he shall remain eligible for 66.66 % of that amount that would
be payable to him under the 2005-2007 Performance Share Agreement; and (iii) he
shall remain eligible for 33.33 % of that amount that would be payable to him
under the 2006-2008 Performance Share Agreement. For the 2006-2008 Performance
Share Agreement, the target number of performance shares for which Hillock may
be eligible is 3,333. Any amounts paid hereunder shall be subject to applicable
payroll tax deductions. Hillock shall not be eligible for any performance share
awards for any subsequent periods.

e. Annual Incentive Plan. Hillock shall be eligible to participate in the Annual
Incentive Plan portion of the Executive Incentive Program applicable to him,
subject to the terms and conditions of that plan. If any bonus is earned, the
percentage to be paid under such plan (threshold, plan, or maximum) will be
determined by the Company’s performance for fiscal year end 2006. Hillock shall
not be eligible for participation in the Annual Incentive Plan portion of the
Executive Incentive Program after the 2006 bonus period.

f. Medical Coverage. From the Retirement Date until a Date eighteen months after
the Initial Payment Date (the “Severance Period”), Hillock will be allowed to
continue as a plan participant in the Diebold, Incorporated Associate Health
Care Plan (the “Health Plan”), subject to the terms and conditions of the Health
Plan, including, but not limited to, timely payment of any employee
contributions necessary to maintain participation. During the eighteen months
immediately following the Severance Period, Hillock will be entitled to an
additional eighteen months of continued coverage under the Health Care Plan
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1986, as
amended (“COBRA”), at the then-prevailing COBRA rates. Hillock will continue to
be eligible for the Company-paid annual executive physical program through 2007.

g. Split Dollar Agreement. At the Retirement Date, Hillock will have no further
interest in or entitlement to any benefits under any Split Dollar Agreement that
was provided by the Company.

h. Country Club Membership. At the Retirement Date, Diebold shall grant to
Hillock the Diebold Brookside Country Club membership stock certificate
currently in his possession, subject to applicable payroll taxes.

i. Automobile. At the Retirement Date, Hillock shall either (i) return the
Company-provided vehicle to the Company, or (ii) purchase said vehicle as is for
$3,748.26, payable in full at the Retirement Date, plus sales tax based on fair
market value as of date of sale.

j. Professional Fees. The Company and Hillock acknowledge and agree that each
shall be responsible for the payment of their respective legal fees and costs
(and related disbursements) incurred in connection with Hillock’s resignation
and all matters relating to the negotiation and execution of the releases,
employment terms and all other matters covered by this Agreement.

k. Financial Services. Hillock shall continue to receive those financial
advisory and taxation services that, prior to the Effective Date, were provided
to him at the Company’s expense through 2007, and shall not be entitled to
receive such services at the Company’s expense after 2007.

l. Outplacement Services. Diebold will pay Hillock $5,000.00 to be used at his
discretion.

m. Retirement and 401(k) Plans. Hillock’s post-Retirement Date eligibility for
benefits, if any, as a past employee of the Company under the Company’s
Retirement Plan for Salaried Employees, 401(k) Savings Plan, and Supplemental
Employee Retirement Plan (collectively, “Retirement Plans”) shall be as set
forth in the respective Retirement Plan documents and shall be based on the
involuntary termination of his employment as of the Retirement Date.

n. Business Expenses. As of the Retirement Date, Hillock will promptly pay any
balance due on any Company credit card or other account used by him. The Company
will either (i) reimburse Hillock for any pending, reasonable business-related
credit card charge for which Hillock has not already been reimbursed provided
Hillock files a proper Travel and Expense Report, or (ii) pay such charge
directly to the card-issuing bank. Hillock hereby authorizes the Company to
deduct from monies due Hillock under this Agreement any balance remaining on
Hillock’s Company credit card account after such (i) reimbursement or
(ii) direct payment.

o. Other Compensation and Benefits. Except as specifically set forth herein, no
other compensation or benefits are due Hillock.

3. Non-Competition.

a. From the Retirement Date and continuing until twelve months after the end of
the Severance Period (the “Restricted Period”), Hillock shall not, directly or
indirectly, do or suffer to be done any of the following: own, manage, control
or participate in the ownership, management, or control of, or be employed or
engaged by or otherwise affiliated or associated as a consultant, independent
contractor or otherwise with any other corporation, partnership, proprietorship,
firm, association, or other business entity, or otherwise engage in any
business, which is in competition with the Company’s business; provided,
however, that the ownership of not more than one percent of any class of
publicly-traded securities of any entity shall not be deemed a violation of this
Paragraph 3. For purposes of this Agreement, the “Company’s business” shall mean
any business in which the Company actively engages now or until the end of the
Severance Period, and any business in which the Company has actively engaged in
the two (2) year period prior to the date hereof, including, without limitation,
the design, manufacture, assembly, distribution, sale, service or maintenance of
those products listed in Exhibit A.

b. In the event Hillock shall violate any provision of this Paragraph 3 as to
which there is a specific time period during which he is prohibited from taking
certain actions or from engaging in certain activities as set forth in such
provision, then, in such event, such violation shall toll the running of such
time period from the date of such violation until such violation shall cease.
The foregoing shall in no way limit the Company’s rights under Paragraph 8 of
this Agreement.

c. Hillock has carefully considered the nature and extent of the restrictions
upon him and the rights and remedies conferred upon the Company under this
Paragraph 3 and this Agreement, and hereby acknowledges and agrees that the same
are reasonable in time and territory, are designed to eliminate competition
which otherwise would be unfair to the Company, do not stifle the inherent skill
and experience of Hillock, would not operate as a bar to Hillock’s sole means of
support, are fully required to protect the legitimate interests of the Company
and do not confer a benefit upon the Company disproportionate to the detriment
to Hillock. Hillock further acknowledges that his obligations in this
Paragraph 3 are made in consideration of, and are adequately supported by the
payments by the Company to Hillock described herein.

4. No Solicitation of Employees. During the Restricted Period, Hillock agrees
that he will not: (i) employ, assist in employing, or otherwise associate in
business with any person who is, or has been in the 12 month period prior to
such individual’s association with Hillock an employee, officer or agent of the
Company, or any of its affiliated, related or subsidiary entities, unless such
employee was involuntarily terminated by the Company; or (ii) induce any person
who is an employee, officer or agent of the Company, or any of its affiliated,
related, or subsidiary entities to terminate such relationship.

5. Release by Hillock.

a. Hillock for himself and his dependents, successors, assigns, heirs, executors
and administrators (and his and their legal representatives of every kind),
hereby releases, dismisses, and forever discharges the Company from, and agrees
to indemnify the Company against, any and all arbitrations, claims (including
claims for attorney’s fees), demands, damages, suits, proceedings, actions
and/or causes of action of any kind and every description, whether known or
unknown, which Hillock now has or may have had for, upon, or by reason of any
cause whatsoever (except that this release shall not apply to the obligations of
the Company arising under this Agreement), against the Company (“Claims”),
including but not limited to:

(i) any and all Claims, directly or indirectly, arising out of or relating to:
(A) Hillock’s employment with the Company; and (B) Hillock’s resignation as
President, Diebold International and any other position described in Paragraph 1
of this Agreement.

(ii) any and all claims of discrimination, including but not limited to claims
of discrimination on the basis of sex, race, age, national origin, marital
status, religion or disability, including, specifically, but without limiting
the generality of the foregoing, any claims under the Age Discrimination in
Employment Act, as amended (the “ADEA”), Title VII of the Civil Rights Act of
1964, as amended, the Americans with Disabilities Act of 1990, the Family and
Medical Leave Act of 1993 and Ohio Revised Code Chapter 4112;

(iii) any and all claims of wrongful or unjust discharge or breach of any
contract or promise, express or implied; and

(iv) any and all claims under or relating to any and all employee compensation,
employee benefit, employee severance or employee incentive bonus plans and
arrangements; provided that he shall remain entitled to the amounts and benefits
specified in Paragraph 2 above. Hillock agrees that he intends to release any
and all worker compensation claims he may have against the Company by this
Agreement, and further agrees to execute any documentation as may be reasonably
required to perfect such release when presented to him by the Company.

b. Hillock understands and acknowledges that the Company does not admit any
violation of law, liability or invasion of any of his rights and that any such
violation, liability or invasion is expressly denied. The consideration provided
under this Agreement is made for the purpose of settling and extinguishing all
claims and rights (and every other similar or dissimilar matter) that Hillock
ever had or now may have or ever will have against the Company to the extent
provided in this Paragraph 5. Hillock further agrees and acknowledges that no
representations, promises or inducements have been made by the Company other
than as appear in this Agreement.

c. Hillock further understands and acknowledges that:

(i) The release provided for in this Paragraph 5, including claims under the
ADEA to and including the date of this Agreement, is in exchange for the
additional consideration provided for in this Agreement, to which consideration
he was not heretofore entitled;

(ii) He has been advised by the Company to consult with legal counsel prior to
executing this Agreement and the release provided for in this Paragraph 5, has
had an opportunity to consult with and to be advised by legal counsel of his
choice, fully understands the terms of this Agreement, and enters into this
Agreement freely, voluntarily and intending to be bound;

(iii) He has been given a period of twenty-one days to review and consider the
terms of this Agreement, and the release contained herein, prior to its
execution and that he may use as much of the twenty-one day period as he
desires; and

(iv) He may, within seven days after execution, revoke this Agreement.
Revocation shall be made by delivering a written notice of revocation to the
Vice President, Human Resources at the Company. For such revocation to be
effective, written notice must be actually received by the Vice President and
Chief Human Resources Officer at the Company no later than the close of business
on the seventh day after Hillock executes this Agreement. If Hillock does
exercise his right to revoke this Agreement, all of the terms and conditions of
the Agreement shall be of no force and effect and the Company shall have no
obligation to satisfy the terms or make any payment to Hillock as set forth in
Paragraph 2 of this Agreement.

d. Hillock will never file a lawsuit or other complaint asserting any claim that
is released in this Paragraph 5. In the event Hillock breaches this
Paragraph 5.d, he agrees to indemnify the Company against any costs or expenses,
including attorney fees, that the Company may incur in connection with such
breach.

e. Hillock and the Company acknowledge that his resignation is by mutual
agreement between the Company and Hillock, and that Hillock waives and releases
any claim that he has or may have to reemployment.

f. For purposes of the above provisions of this Paragraph 5, the “Company” shall
include its predecessors, subsidiaries, divisions, related or affiliated
companies, officers, directors, stockholders, members, employees, heirs,
successors, assigns, representatives, agents and counsel.

6. Confidential Information.

a. Hillock acknowledges and agrees that in the performance of his duties as an
officer and employee of the Company, he was or may be brought into frequent
contact with, had or may have access to, and/or became or may become informed of
confidential and proprietary information of the Company and/or information that
is a competitive asset of the Company (collectively, “Confidential Information”)
and the disclosure of which would be harmful to the interests of the Company or
its subsidiaries. Confidential Information shall include, without limitation:
(i) customer and distributor information such as names, addresses, sales
histories, purchasing habits, credit status, pricing levels, etc., (ii) certain
prospective customer and distributor information lists, etc., (iii) product and
systems specifications, schematics, designs, concepts for new or improved
products and services and other products and services data, (iv) product and
material costs, (v) suppliers’ and prospective suppliers’ names, addresses and
contracts, (vi) future corporate planning data, (vii) production methods and
equipment, (viii) marketing strategies, (ix) the Company’s financial results and
business condition, (x) any of the foregoing which belong to any other person or
company but to which Hillock has had access by reason of his employment with the
Company, and (xi) any other information which constitutes a “trade secret” under
federal or state law. Such Confidential Information is more fully described in
Subparagraph 6.b. Hillock acknowledges that the Confidential Information of the
Company gained by Hillock during his association with the Company was developed
by and/or for the Company through substantial expenditure of time, effort and
money and constitutes valuable and unique property of the Company.

b. Hillock will keep in strict confidence, and will not, directly or indirectly,
at any time, disclose, furnish, disseminate, make available, use or suffer to be
used in any manner any Confidential Information of the Company without
limitation as to when or how Hillock may have acquired such Confidential
Information. Hillock specifically acknowledges that Confidential Information
includes any and all information, whether reduced to writing (or in a form from
which information can be obtained, translated, or derived into reasonably usable
form), or maintained in the mind or memory of Hillock and whether compiled or
created by the Company, which derives independent economic value from not being
readily known to or ascertainable by proper means by others who can obtain
economic value from the disclosure or use of such information, that reasonable
efforts have been put forth by the Company to maintain the secrecy of
confidential or proprietary or trade secret information, that such information
is and will remain the sole property of the Company, and that any retention or
use by Hillock of confidential or proprietary or trade secret information after
the termination of Hillock’s employment with, and performance of services for,
the Company shall constitute a misappropriation of the Company’s Confidential
Information.

c. At the Retirement Date, Hillock will immediately return to the Company
(to the extent he has not already returned), equipment, software, electronic
files, computers, including any laptop, in good condition, all property of the
Company, including, without limitation, property, documents and/or all other
materials (including copies, reproductions, summaries and/or analyses) which
constitute, refer or relate to Confidential Information of the Company. Hillock
shall be given his assigned cellular phone, personal computer and printer after
the Company has removed all Diebold information and data. Hillock agrees to only
use any software provided hereunder in compliance with any applicable software
licenses.

d. Hillock further acknowledges that his obligation of confidentiality shall
survive, regardless of any other breach of this Agreement or any other
agreement, by any party hereto, until and unless such Confidential Information
of the Company shall have become, through no fault of Hillock generally known to
the public or Hillock is required by law (after providing the Company with
notice and opportunity to contest such requirement) to make disclosure.
Hillock’s obligations under this Paragraph 6 are in addition to, and not in
limitation or preemption of, all other obligations of confidentiality which
Hillock may have to the Company under general legal or equitable principles or
statutes.

7. Disclosure. From the date of this Agreement through the end of the Severance
Period, Hillock will communicate the contents of Paragraphs 4, 5, 6, 8.b, 9, and
12 of this Agreement to any person, firm, association, or corporation other than
Diebold which he intends to be employed by, associated in business with, or
represent.

8. Breach; Arbitration.

a. If Hillock breaches any of the provisions of this Agreement, then the Company
may immediately terminate all remaining payments and benefits described in this
Agreement, and in addition, the Company shall be entitled to obtain
reimbursement from Hillock of all payments and benefits already provided
pursuant to Paragraph 2 of this Agreement, plus any expenses and damages
incurred as a result of the breach (including, without limitation, reasonable
attorneys’ fees), with the remainder of this Agreement, and all promises and
covenants herein, remaining in full force and effect.

(i) The Company will not terminate pursuant to Paragraph 8.a any benefits in
which Hillock had vested as of the Retirement Date under the Retirement Plans.
Hillock’s COBRA rights, if any, will not be reduced by any action taken by the
Company under Paragraph 8.a.

(ii) Hillock may challenge any Company action under Paragraph 8.a.

b. The parties agree that any disputes, controversies, or claims of whatever
nature arising out of or relating to this Agreement or breach thereof shall be
resolved through binding arbitration before a mutually agreeable arbitrator or
arbitrators, in accordance with the applicable rules of the American Arbitration
Association; provided, however, that the parties agree that in the event of any
alleged breach by Hillock of any of his obligations under Paragraphs 3, 4 and 6
of the Agreement, the arbitration requirements of this Paragraph 8.b shall not
apply, and that instead, the Company may elect, in its sole discretion, to seek
relief in a court of general jurisdiction in the State of Ohio, and the parties
hereby consent to the exclusive jurisdiction of such court. In addition, in
connection with any such court action. Hillock acknowledges and agrees that the
remedy at law available to the Company for breach by Hillock of any of his
obligations under Paragraphs 3, 4, and 6 of this Agreement would be inadequate
and that damages flowing from such a breach would not readily be susceptible to
being measured in monetary terms. Accordingly, Hillock acknowledges, consents
and agrees that, in addition to any other rights or remedies which the Company
may have at law, in equity or under this Agreement, upon adequate proof of
Hillock’s violation of any provision of Paragraphs 3, 4 or 6 of this Agreement,
the Company shall be entitled to immediate injunctive relief and may obtain a
temporary order restraining any threatened or further breach, without the
necessity of proof of actual damage.

9. Continued Availability and Cooperation.

a. Hillock shall cooperate fully with the Company and with the Company’s counsel
in connection with any present and future actual or threatened litigation or
administrative proceeding involving the Company that relates to events,
occurrences or conduct occurring (or claimed to have occurred) during the period
of Hillock’s employment by the Company or during the Severance Period. This
cooperation by Hillock shall include, but not be limited to:

(i) making himself reasonably available for interviews and discussions with the
Company’s counsel as well as for depositions and trial testimony;

(ii) if depositions or trial testimony are to occur, making himself reasonably
available and cooperating in the preparation therefor as and to the extent that
the Company or the Company’s counsel reasonably requests;

(iii) refraining from impeding in any way the Company’s prosecution or defense
of such litigation or administrative proceeding; and

(iv) cooperating fully in the development and presentation of the Company’s
prosecution or defense of such litigation or administrative proceeding.

b. Hillock shall be reimbursed by the Company for reasonable travel, lodging,
telephone and similar expenses incurred in connection with such cooperation,
which the Company shall reasonably endeavor to schedule at times not conflicting
with the reasonable requirements of any employer of Hillock, or with the
requirements of any third party with whom Hillock has a business relationship
permitted hereunder that provides remuneration to Hillock. Hillock shall not
unreasonably withhold his availability for such cooperation.

c. Upon the Retirement Date, Hillock will update the Company as to the status of
all pending matters for which he was responsible or otherwise involved. During
the Severance Period, Hillock will perform such services and provide such
consultations as the Company shall reasonably request.

d. The Company agrees to release Hillock and indemnify and hold him harmless
against all liability or loss, and against all claims or actions, arising from
or connected with his past activities as an employee of the Company to the
extent allowed and in a manner consistent with the Company’s Code of Regulations
and Ohio law. Notwithstanding the foregoing, the Company will have no obligation
to release, indemnify, hold harmless or defend Hillock for any conduct by
Hillock alleged to be intentional or willful or that arises from a violation of
any statutory prohibition unless such conduct was specifically requested by the
Company. Hillock warrants that he has disclosed to the Company all claims and
circumstances and potential claims and circumstances that may exist or could
reasonably be brought against him concerning his past activities as an employee.

10. Successors and Binding Agreement.

a. This Agreement shall be binding upon and inure to the benefit of the Company
and any successor of or to the Company, including, without limitation, any
persons acquiring, directly or indirectly, all or substantially all of the
business and/or assets of the Company whether by purchase, merger,
consolidation, reorganization, or otherwise (and such successor shall thereafter
be deemed included in the definition of “the Company” for purposes of this
Agreement), but shall not otherwise be assignable or delegable by the Company.

b. This Agreement shall inure to the benefit of and be enforceable by Hillock’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, and/or legatees.

c. This Agreement is personal in nature and none of the parties hereto shall,
without the consent of the other parties, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Subparagraphs (a) and (b) of this Paragraph 10.

d. This Agreement is intended to be for the exclusive benefit of the parties
hereto, and except as provided in Subparagraphs (a) and (b) of this
Paragraph 10, no third party shall have any rights hereunder.

11. Non-Disclosure; Statements to Third Parties.

a. All provisions of this Agreement and the circumstances giving rise hereto are
and shall remain confidential and shall not be disclosed to any person not a
party hereto (other than (i) Hillock’s spouse, if any, (ii) each party’s
attorney, financial advisor and/or tax advisor to the extent necessary for such
advisor to render appropriate legal, financial and tax advice, and (iii) persons
or entities that fall within the scope of Paragraphs 3 and 4 of this Agreement,
but only to the extent required thereby), except as necessary to carry out the
provisions of this Agreement, and except as may be required by law.
Notwithstanding the foregoing, this Agreement may be filed with or provided to
the Securities and Exchange Commission or any other governmental instrumentality
or agency, including the Internal Revenue Service, if the Company deems such
filing or provision to be necessary.

b. Because the purpose of this Agreement is to settle amicably any and all
potential disputes or claims among the parties, neither Hillock nor the Company
shall, directly or indirectly, make or cause to be made any statements to any
third parties criticizing or disparaging the other or commenting on the
character or business reputation of the other. Hillock further hereby agrees
not: (i) to comment to others concerning the status, plans or prospects of the
business of the Company, or (ii) to engage in any act or omission that would be
detrimental, financially or otherwise, to the Company, or that would subject the
Company to public disrespect, scandal, or ridicule. For purposes of this
Subparagraph 11.b, the “Company” shall mean Diebold, Incorporated and its
directors, officers, predecessors, parents, subsidiaries, divisions, and related
or affiliated companies.

12. Notices. For all purposes of this Agreement, all communications provided for
herein shall be in writing and shall be deemed to have been duly given when
delivered, addressed to the Company (to the attention of the CEO) at its
principal executive offices and to Hillock at his principal residence, 8262
Oxford Chase Circle NW, Massillon, OH 44646, or to such other address as any
party may have furnished to the other in writing and in accordance herewith.
Notices of change of address shall be effective only upon receipt.

13. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in writing
signed by Hillock and the Company. No waiver by either party hereto at any time
of any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
expressed or implied with respect to the subject matter hereof have been made by
any of the parties that are not set forth expressly in this Agreement and every
one of them (if, in fact, there have been any) is hereby terminated without
liability or any other legal effect whatsoever.

14. Entire Agreement. This Agreement shall constitute the entire agreement among
the parties hereto with respect to the subject matter hereof and shall supersede
all prior verbal or written agreements, covenants, communications,
understandings, commitments, representations or warranties, whether oral or
written, by any party hereto or any of its representatives pertaining to such
subject matter.

15. Governing Law. Any dispute, controversy, or claim of whatever nature arising
out of or relating to this Agreement or breach thereof shall be governed by and
under the laws of the State of Ohio.

16. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall nevertheless remain in full force and effect.

17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same Agreement.

18. Captions and Paragraph Headings. Captions and paragraph headings used herein
are for convenience and are not part of this Agreement and shall not be used in
construing it.

19. Further Assurances. Each party hereto shall execute such additional
documents, and do such additional things, as may reasonably be requested by the
other party to effectuate the purposes and provisions of this Agreement.

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first set forth above.

DIEBOLD, INCORPORATED

/s/Thomas W. Swidarski

Date: June 15, 2006

/s/Michael J. Hillock            Witness: /s/Maryann Hoover
MICHAEL J. HILLOCK
Date: June 12, 2006

